González, J.
¶30 (concurring) — The majority has made an earnest attempt to meld the test laid down for sealing court records in Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 640 P.2d 716 (1982) with the GR 15(e) process for unsealing sealed court records into a 6-part (or possibly 11-part, including subsections and unincorporated portions of GR 15(e)) analytical framework. But Ishikawa concerned whether a pending criminal court proceeding or record should be *367sealed. 97 Wn.2d at 32. It is ill suited for deciding whether a court record or docket should be unsealed. The test the court announces today will confound both the parties seeking to open or protect sealed records and the trial bench. While I agree that remand is appropriate, I simply cannot agree that the constitutional injunction that “[ j]ustice in all cases shall be administered openly” means that we must ignore the age-old legal principle that the party seeking judicial relief bears the burden of showing that the relief is appropriate. Const, art. I, § 10. Nor do I agree that we should set aside another age-old principle: that a party collaterally attacking a court judgment bears the burden of showing either error or changed circumstances.
¶31 I would instead adopt a two step process, governed by the general procedures set forth in GR 15(e).7 First, I would place on the person attacking the sealing order the burden of showing either that the order was improper when it was entered (under article I, section 10; GR 15; or our open courts case law) or that there has been a material change in circumstances that could justify modification of the order. I would allow, though not require, trial judges to make this decision in a preliminary procedure. If the trial judge concludes the sealing was improper initially, then the proponent of maintaining the seal would bear the burden of showing that it was appropriate under our constitution, rules, and case law. If the proponent of unsealing demonstrates that there has been a material change in circumstances that could justify unsealing, then that proponent *368would also bear the burden of showing that unsealing is appropriate. In either case, a record or docket could be sealed only upon a showing that the sealing was proper under both GR 15 and article I, section 10, either initially in a proper order sealing the record or in response to a motion to unseal. In either case, the notice and comment provisions for GR 15 would remain in force.
¶32 This two-part approach is consistent with the principle that a settled court judgment is worthy of respect. State v. Sisouvanh, 175 Wn.2d 607, 619, 290 P.3d 942 (2012) (quoting State v. Wade, 138 Wn.2d 460, 464, 979 P.2d 850 (1999)). Further, a party seeking to bring what is, in essence, a collateral attack on a settled court judgment should bear the burden of showing it is appropriate to disturb that judgment. Id.; see also In re Pers. Restraint of Coats, 173 Wn.2d 123, 131, 267 P.3d 324 (2011) (citing Ire re Pers. Restraint of Cook, 114 Wn.2d 802, 810-12, 792 P.2d 506 (1990)). Putting at least the initial burden on the person attacking the order is also consistent with GR 15(e)(2), which requires “proof of compelling circumstances” before a sealed criminal record can be unsealed.
¶33 Ishikawa is an important decision, but the rule it announced was designed for courts facing a motion to seal in a pending criminal case. 97 Wn.2d at 32. It was designed to give those trial courts a reasoned way to balance the constitutional issues at stake during trial. Id. at 32, 37-39. It is certainly relevant to whether a trial court entered a proper order sealing a record. I do not find it helpful for deciding a motion to unseal, except in a very generalized way.
¶34 I do not agree with the majority that third party interveners are entitled to review as of right to a judge’s decision on motions to seal or unseal. An order sealing or unsealing a record is not a “final judgment” under RAP 2.2(a)(1) or a “decision determining action” under RAP 2.2(a)(3). Thus only discretionary review is available under RAP 2.3.1 do agree that the petitioner has shown no basis for an award of attorney fees.
*369¶35 The orders sealing the record8 and docket in this case plainly do not comply with article I, section 10 of the Washington Constitution or the Ishikawa standards. See Clerk’s Papers at 90, 92. Neither shows the court weighed the important constitutional considerations at stake. Given that, and given the fact that the parties have not had an opportunity to brief the motion to unseal under the appropriate standard, I agree with the majority that remand is appropriate.
¶36 I respectfully concur in result.
Madsen, C.J., and Fairhurst and J.M. Johnson, JJ., concur with González, J.

 Most relevantly, our rules require:
Grounds and Procedure for Requesting the Unsealing of Sealed Records.
(1) Sealed court records may be examined by the public only after the court records have been ordered unsealed pursuant to this section or after entry of a court order allowing access to a sealed court record.
(2) Criminal Cases. A sealed court record in a criminal case shall be ordered unsealed only upon proof of compelling circumstances, unless otherwise provided by statute, and only upon motion and written notice to the persons entitled to notice ....
GR 15(e).


 The trial court’s order states:
THIS MATTER having come on regularly for hearing before the undersigned upon motion of the Respondent pursuant to GR 15, the court having been duly advised by Certification of the pertinent behavior and circumstances of the Respondent subsequent to the within-referenced incident and finding that the statements contained in the Certification are true and correct, and reasonable attempts having been made to notify the victims of the offense of this hearing, now, therefore, it is hereby
ORDERED that the King County Superior Court Clerk’s records and files herein, including those on microfilm, shall be sealed.
Clerk’s Papers at 90.